Hurt, J.
The appellant and A. Marwilsky were presented jointly for swindling, severed, and both were convicted ; from which each separately appeals to this court.
We will consider but two questions presented in the record. The first is presented in the case of A. Marwilsky v. The State, decided at this term of the court, and refers to the variance in the proof from the pretences charged in the information. See that case for our opinion on this point.
The second relates to the charge of the court, which is as follows : “ Gentlemen, you are the judges of the credibility *462of the witnesses introduced before you ; you may give any and such weight as you see proper, or discard any portion, in your discretion.”
This was excepted to at the proper time by defendant, and the objection saved by bill. In this we think the court erred. Bishop v. The State, 43 Texas, 390; Rideus v. The State, 41 Texas, 199. Seethe suggestions made in regard to the information, in A. Marwilsky v. The State, ante, p. 377.
For the errors above indicated, the judgment is reversed and cause remanded.

Reversed and remanded.